EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Richard Gollhofer, Registration No. 31,106, on 03/10/2021.

	The claims have been amended as follows:
1.  (Currently Amended)  An information processing apparatus connected via a network to a server, comprising:  
a touch panel; and
at least one processor configured to 
issue a request to the server to provide first content, 
acquire both the first content and second content different from the first content, from the server in response to the request;
display, on the touch panel, both first and second images of the first content and the second content, respectively,
detect a touch operation by a user to the second image of the second content displayed on the touch panel,
send user operation information and user attribute information, including at least one of sex and age of the user, to the server when the touch operation is detected, the user operation information identifying the second content, and the user attribute information defining characteristics of the user, the server storing data identifying the second content in response to the touch operation being detected,
acquire third content different from the second content from the server when the touch operation is detected,
display, on the touch panel, a third image of the third content in place of the second image of the second content, and
display the second content, in response to input of an instruction to display the second content, based on the data stored when the touch operation was detected.

2.  (Previously Presented)  The information processing apparatus according to claim 1, wherein the at least one processor is further configured to notify the server of information regarding a direction of the touch operation.

3.  (Previously Presented)  The information processing apparatus according to claim 2, wherein the server stores a plurality of types of reactions of the user to the second content in association with a plurality of directions of the touch operation, and 
wherein the at least one processor is further configured to notify the server of the information regarding the direction of the touch operation to record a type of reaction by the user to the second content to the server.

4.  (Previously Presented)  The information processing apparatus according to claim 2, wherein the server stores a plurality of types of reactions of the user to the second content in association with a plurality of directions of the touch operation, and 
wherein the at least one processor is further configured to notify the server of a character string associated with the direction of the touch operation to record, at the server, a type of reaction by the user to the second content.


5.  (Previously Presented)  The information processing apparatus according to claim 1, 
further comprising computer storage, and 
wherein the at least one processor is further configured to
acquire the third content when a direction of the touch operation is a predetermined direction,
terminate the display of the second image of the second content when the touch operation by the user to the second image of the second content is detected, 
store the second content in the computer storage when the direction of the touch operation is different from the predetermined direction, and 
display, when a predetermined operation is input, the second image of the second content stored in the computer storage, unaccompanied by the first image of the first content.

6.  (Cancelled)

7.  (Currently Amended)  A server connected to a client device via a network, comprising: 
at least one processor configured to:
provide, in response to a request for first content from the client device, both the first content and second content different from the first content to the client device to display, on a touch panel of the client device, both first and second images of the first content and the second content, respectively,
acquire, from the client device, information regarding a touch operation by a user to the second image of the second content displayed on the touch panel, 
store data identifying the second content when the touch operation is detected,
receive, from the client device, user operation information and user attribute information, including at least one of sex and age of the user, when the touch operation is detected, the user operation information identifying the second content, and the user attribute information defining characteristics of the user,
provide, when the touch operation is detected, third content different from the second content, to the client device to display a third image of the third content in place of the second image of the second content on the client device, and
provide the second content in response to an instruction from the client device to display the second content based on the data stored when the touch operation was detected.

8.  (Previously Presented)  The server according to claim 7, further comprising computer storage configured to record any of a plurality of types of reactions of the user to the second content according to the information regarding the touch operation.

9.  (Previously Presented)  The server according to claim 8, wherein the second content includes an advertisement,
wherein the computer storage is further configured to hold data regarding correspondence between a plurality of directions of the touch operation and the plurality of the types of the reactions by the user to a plurality of advertisements available to be supplied as the second content, the advertisements specified in advance by a plurality of advertisers, and
record, in response to information regarding a direction of the touch operation by the user to the second image of the second content, a type of reaction of the user to the second content according to the data regarding the correspondence specified in advance by an advertiser supplying the second content.

10.  (Cancelled)

11.  (Previously Presented)  The information processing apparatus according to claim 1, wherein the characteristics of the user define physical characteristics of the user.

12.  (Cancelled)

13.  (Previously Presented)  The information processing apparatus according to claim 1, wherein the user attribute information includes a resident area of the user.



	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1 and 7 as a whole.  
 	At best the prior arts of record, specifically, Waylonis 913 (US 2011/0288913) teaches a system where a user can perform touch operations on an advertisement to cause alternative ads to be presented e.g., see Walyonis 913 [0034, 0067, 0063, 0066, 0067], Table 1.  Waylonis 270 (US 2012/0072270) teaches that saved ads can be stored on a server and requested for display at a client e.g., see Waylonis 270 [0065-0068].  Choi (US 2015/0177970) teaches that it is known, in a single touch operation, to save an item, remove it, and have it replaced with another item e.g., see Choi Fig. 22, [0143-0144].  New prior art reference Partsendis (C. Partsenidis, “How does the sender of a data packet know the IP address of the receiver?”, website, published Oct. 2003, downloaded from https://searchnetworking.techtarget.com/answer/How-does-the-sender-of-a-data-packet-know-the-IP-address-of-the-receiver-Part-1) teaches that transmitted data packets can include information about a user’s device or location.  New prior art reference Yerli (US 2013/0173381) teaches transmitting profile data when an ad is interacted with e.g., see Yerli [0029].  

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 7 as a whole.

 	Thus, independent claims 1 and 7 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer To can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143